Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, 9, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Goda (U.S. Pub. No. 2013/0137229).

Goda teaches, with respect to claim #1, memory device, comprising: a stack structure (fig. #3B, item 300) (paragraph 0031) comprising the interleaving of a plurality conductor layers (fig. #3E, item 3901-39010) (paragraph 0065) and a plurality of dielectric layers (fig. #3E, item 3201-3204) (paragraph 0067) over a substrate (fig. #3B, item 302) (paragraph 0022, 0032) along a vertical direction (paragraph 0036), wherein the plurality of conductor layers are a plurality of gate electrodes of the memory device (fig. #3E, item 3901- 39010) (paragraph 0065) and a channel structure (fig. #3E, item 3601&2 and 3801&2  and 355) extending in the stack structure along the vertical direction (paragraph 0049, 0059, 0062), wherein the channel structure has various widths at different depths (Below, fig. EM#1; W1 in region LR; W2 in region MR; W3 in region UR), wherein the channel structure comprises a first portion (Fig #EM1, item LR) (parallel to conductor 310) (paragraph 0033) above the substrate, a second portion (Fig #EM1, item MR) (parallel to conductor 3903-8) (paragraph 0064) above the first portion, and a third portion (Fig #EM1, item UR) (parallel to conductor 3909-10) (paragraph 0065) above the second portion (paragraph 0049); and wherein a width of the second portion (Fig #EM1, item W2) of the channel structure is less that a width of the first portion (Fig #EM1, W1) and the third portion (Fig #EM1, item W3) of the channel structure (Fig #EM1, item 3601), and thicknesses of the plurality of conductor layers (Fig #EM1, item 3906) at a depth of the second portion are less than thicknesses of the plurality of conductor (Fig #EM1, item 310) layers at a depth of the first portion and the third portion (Fig #EM1, item 3909-10) 
[AltContent: ][AltContent: ][AltContent: textbox (Lower Region; LR)][AltContent: ][AltContent: textbox (Middle Region; MR)][AltContent: textbox (Upper Region; UR)][AltContent: textbox (EM #1)][AltContent: arrow][AltContent: textbox (Width W3)][AltContent: arrow][AltContent: textbox (Width W2)][AltContent: ][AltContent: textbox (Width W1)][AltContent: ][AltContent: ]                
    PNG
    media_image1.png
    823
    462
    media_image1.png
    Greyscale


Goda show, with respect to claim #9, device wherein: the width of the channel structure decreases as the depth increases (Above, fig. EM#1; W3 in region UR > W2 in region MR ) (paragraph 0033, 0064-0065); and the thicknesses of the conductor layers decrease as the depth increases (fig. #3b, item t300,c41 <  t300,c3 <  t300,c4 < t300,c5) (paragraph 0039).

Goda shows, with respect to claim #10, a memory device wherein the width of the channel structure increases as the depth increases (Above, fig. EM#1; item W1> item W2); and the thicknesses of the conductor layers increase as the depth increases (Above, fig. EM#1; item 310> item 3905; Also seen fig. #3B, item 310>3301) (paragraph 0033, 0036, 0039).




Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:

Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims #3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda (U.S. Pub. No. 2013/0137229), as shown in the rejection of claim #1 and 13 above and in further view of EOM et al., (U.S. Pub. No, 2019/0081067), hereinafter referred to as "Eom".

Goda substantially shows the claimed invention as shown in the rejection of claim #1 above.
Goda fails to show, with respect to claim #3 a device wherein: the thicknesses of the plurality of the conductor layers in the first portion are the same; the thicknesses of the plurality of the conductor layers in the second portion are the same; and the thicknesses of the plurality of the conductor layers in the third portion are the same.

Eom teaches, with respect to claim #3, memory device, comprising: the thickness of the gate selection line (fig. #1, item 170) may be the same as the thicknesses of other gate lines (fig. #1, item 180a to 180e) (paragraph 0037).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3 a device wherein: the thicknesses of the plurality of the conductor layers in the first portion are the same; the thicknesses of the plurality of the conductor layers in the second portion are the same; and the thicknesses of the plurality of the conductor layers in the third portion are the same, into the method of Goda, with the motivation that this provides uniform characteristics throughout the memory device, as taught by Eom.



///

Claims #17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda (U.S. Pub. No. 2013/0137229) and in further view of KAWASAKI et al., (U.S. Pub. No, 2020/0227318), hereinafter referred to as "Kawasaki".

Goda shows, with respect to claim #17, a method comprising method for forming a three-dimensional (3D) memory device (fig. #3e, item 300, paragraph 0031), comprising: forming a dielectric stack (fig. #3b, 3201-4) (paragraph 0039) over a substrate (fig. #3b, item 302) (paragraph 0032), wherein the channel structure comprises a first portion (Fig #EM1, item LR) (paragraph 0033) and channel structure extending through the dielectric stack along a vertical direction (fig. #3E, item 260) (paragraph 0087) above the substrate wherein the plurality of conductor layers are a plurality of gate electrodes of the memory device (fig. #3E, item 3901- 39010) (paragraph 0065), a second portion (Fig #EM1, item MR) (paragraph 0064) above the first portion, and a third portion (Fig #EM1, item UR) (paragraph 0065) above the second portion (paragraph 0049); and wherein a width of the second portion (Fig #EM1, item W2) of the channel structure is less that a width of the first portion (Fig #EM1, W1) and the third portion (Fig #EM1, item W3) of the channel structure (Fig #EM1, item 3601), and thicknesses of the plurality of conductor layers (Fig #EM1, item 3906) at a depth of the second portion are less than thicknesses of the plurality of conductor (Fig #EM1, item 310) layers at a depth of the first portion and the third portion (Fig #EM1, item 3609-10). 

Goda fails to show, with respect to claim #17 a method wherein the dielectric stack comprising interleaved a plurality of sacrificial layers and dielectric layers along a vertical direction, wherein a thickness of at least one of the plurality of sacrificial layers is different from thicknesses of other sacrificial layers; forming a channel structure in the dielectric stack along a vertical direction.

Kawasaki teaches, with respect to claim# 17, memory device, comprising: forming memory array region (fig. #5, item 100) through each layer within the first alternating (interleaved) stack (fig. #5, item 132, 142) which consist of a dielectric (fig. #5, item 132) wherein the plurality of dielectric layers (fig. #5, item 132) (paragraph 0092) are over a substrate (fig. #la, item 8) (paragraph 0070) along a vertical direction (paragraph 0092,0094); and a channel structure (fig. #9b, item 60L) may be sequentially deposited in the memory openings, (fig. #9a, item 49), wherein sacrificial layers (Fig. #15b, items 103, 104, 105) which consist of different thicknesses [fig. 15b, item 103 (2-5 nm)] (paragraph 0080) [(fig. #15b, item 104 (30-40 nm)] are removed (paragraph 0077, 0089) wherein a buried source layer (fig. #15d, item 14) is deposited to construct the source material layer (fig. #15d, item 10') (paragraph 0150) and sacrificial layers (Fig. #15b, items 103, 104, 105) which are flush with surface of the channel opening (paragraph 0127) and therefore by nature of the term are proportional to the channel width.

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17 a method wherein the dielectric stack comprising interleaved a plurality of sacrificial layers and dielectric layers along a vertical direction, wherein a thickness of at least one of the plurality of sacrificial layers is different from thicknesses of other sacrificial layers; forming a channel structure in the dielectric stack along a vertical direction, into the method of Goda, with the motivation that this allows for forming the conductive layers by etching out sacrificial layers and for the formation of proper gate electrode layers based on whether the 3D NAND is a floating gate or charge traps, as taught by Kawasaki.

Goda as modified by Kawaski, substantially shows the claimed invention as shown in the rejection of claim #17 above.

Goda fails to show, with respect to claim #18 a method further comprising forming a gate line slit in the dielectric stack, wherein replacing the plurality of sacrificial layers with the plurality of conductor layers comprises: removing the plurality of sacrificial layers to form a plurality of lateral recesses; and depositing a conductor material to fill the plurality of lateral recesses.
Kawasaki teaches, with respect to claim #18 a method further comprising forming a gate line slit (Fig. #9, items 49) in the dielectric stack (fig. #5, item 132) (paragraph 0120), wherein replacing the plurality of sacrificial layers (fig. #5, item 142) with the plurality of conductor layers comprises (paragraph 0088): removing the plurality of sacrificial layers (paragraph 0088, 0094) to form a plurality of lateral recesses (paragraph 0103, 0130); and depositing a conductor material (fig. #18c, item 146, 246) to fill the plurality of lateral recesses (paragraph 0103, 0159).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18 a method further comprising forming a gate line slit in the dielectric stack, wherein replacing the plurality of sacrificial layers with the plurality of conductor layers comprises: removing the plurality of sacrificial layers to form a plurality of lateral recesses; and depositing a conductor material to fill the plurality of lateral recesses, into the method of Goda, with the motivation that this allots area for the formation of the charge storage layer over the plurality of memory material portions that are vertically spaced apart, as taught by Kawasaki.

Goda shows, with respect to claim #19, a memory device wherein forming the channel structure comprises: forming a channel hole in the dielectric stack (fig. #3C, item 335) (paragraph 0043); forming a semiconductor plug (fig. #3D, item 355) at a bottom of the channel hole (paragraph 0048); and channel structure extending through the dielectric stack along a vertical direction (fig. #3E, item 260) (paragraph 0087) and forming a functional sidewall over and in contact with the semiconductor plug (paragraph 0048).

////

Claim #20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda (U.S. Pub. No. 2013/0137229) as modified by KAWASAKI et al., (U.S. Pub. No, 2020/0227318), hereinafter referred to as "Kawasaki" as shown in the rejection of claim #17 above and in further view of Hojo et al., (U.S. Pat. No. 10,700089), hereinafter referred to as "Hojo ".

Goda as modified by Kawasaki, substantially shows the claimed invention as shown in the rejection of claim #17 above.

Goda as modified by Kawasaki, fail to show, with respect to claim #20, a memory device wherein a stack of layers including a blocking dielectric layer, a charge storage layer, a tunneling dielectric layer and a semiconductor channel material layer

Hojo teaches, with respect to claim #20, a memory device wherein a stack of layers including a blocking dielectric layer (fig. #9b, item 52), a charge storage layer (fig. #9b, item 54), a tunneling dielectric layer (fig. #9b, item 56), and a semiconductor channel material layer (fig. #9b, item 60L) (paragraph 0129).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a memory device wherein a stack of layers including a blocking dielectric layer, a charge storage layer, a tunneling dielectric layer and a semiconductor channel material layer, into the method of Goda with the motivation this assist in regulating the possible leakage of the charge density of donors and acceptors, as taught by Hojo.

Allowable Subject Matter
Claims #13, 16, 21 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method/devices including a memory stack structure with alternating conductor and dielectric layers and channel area, (Goda, 2013/0137229; Lee et al., 2017/0110473; Sakui et al., 2014/0126290), it fails to teach either collectively or alone, wherein a width of the second portion of the channel structure is that greater than the first portion and the third portion of the channel structure, and the thicknesses of the plurality of conductor layers at a depth of the second portion are greater than the thicknesses of the plurality of conductor layers at a depth of the first portion and the third portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
11/18/2022

/MONICA D HARRISON/Primary Examiner, Art Unit 2815